Per curiam.
Because this case is not one “respecting title to land” but involves only the proper location of a boundary line between adjoining property owners, it is transferred to the Court of Appeals. See unpublished order in Brooks v. West, Case No. 41856, decided March 15, 1985; Colley v. Dillon, 247 Ga. 4 (273 SE2d 606) (1981); Akins v. Tucker, 231 Ga. 646 (203 SE2d 532) (1974); Taylor v. Murray, 215 Ga. 628 (112 SE2d 583) (1960).

Transferred to the Court of Appeals.


All the Justices concur.